Citation Nr: 0828757	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  05-37 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1968 
to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
St. Petersburg, Florida determined that new and material 
evidence had not been received sufficient to reopen a claim 
of service connection for a right ankle disability.  

In March 2005, the veteran filed a notice of disagreement 
with this denial of the new and material issue.  In a 
September 2005 statement of the case (SOC), the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for a right 
ankle disability had been received.  The RO reopened this 
previously denied claim but denied the de novo issue of 
entitlement to service connection for a right ankle 
disability.  

Although the RO has reopened the previously denied claim for 
service connection for a right ankle disability, the Board is 
required to address that particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that the RO in the present case has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for a right ankle disability has been received, 
the Board will proceed, in the following decision, to 
adjudicate this new and material issue in the first instance.  

Statements by the veteran in his substantive appeal could be 
construed as an application to reopen his claim of service 
connection for post-traumatic stress disorder and this matter 
is referred to the RO for appropriate action.  
FINDINGS OF FACT

1.  The RO denied service connection for a right ankle 
disability in a March 2003 decision, and the veteran did not 
appeal that decision within one year of being notified.  

2.  Evidence received since the March 2003 decision regarding 
a right ankle disability is not cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's March 2003 decision that denied service 
connection for a right ankle disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2007).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right ankle disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of both a new and material evidence claim and 
service connection claims.  Those five elements 
include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a September 2004 letter informed the 
veteran of the requirements for his new and material evidence 
claim for a right ankle disability.  This document also 
notified him that VA would make reasonable efforts to help 
him obtain necessary evidence with regard to this issue but 
that he must provide enough information so that the agency 
could request the relevant records.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court noted 
that the veteran must be apprised as to the requirements both 
as to the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in the September 2004 letter.  

The veteran was not informed of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5).  See Dingess/Hartman, 
19 Vet. App. at 488.  In any event, as will be discussed 
below, the Board finds that new and material evidence has not 
been received to reopen a claim for service connection for 
right ankle disability.  Thus, the Board finds that there can 
be no possibility of any prejudice to the veteran in 
proceeding with the issuance of a final decision of the 
claims adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claims adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following new and material evidence based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In a decision dated in March 2003, the RO denied the 
veteran's claim for service connection for a right ankle 
disability.  The veteran did not appeal within one year of 
being notified, and the March 2003 decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2007).  

The claim for entitlement to service connection for a right 
ankle disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his claim in 
August 2004.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence before VA at the time of the prior final 
decision consisted of service treatment records and 
post-service medical records.  The service treatment records 
were negative for complaints of, symptoms of or treatment for 
a right ankle disability.  Post-service medical records show 
treatment for the veteran's right ankle dating from April 
1999 to September 2002.  This treatment consisted almost 
entirely of monthly wound cleansing of a "right medial 
malleolus wound".  The RO, in its March 2003 decision, 
concluded the evidence did not demonstrate competent evidence 
that current right ankle disability was related to military 
service and denied the claim.  

On his appeal to the Board, the veteran submitted several 
items.  First, the veteran submitted a letter from a friend 
that he served with in Vietnam.  The friend states in the 
letter that he remembers visiting the veteran in "late 1971 
or early 1972" and that the veteran had a right knee or leg 
condition.  Next, the veteran submitted a letter from his 
brother which states that the brother remembers visiting the 
veteran at the Providence, Rhode Island VA hospital in June 
1972.  The brother recalls the procedure involved damaged 
cartilage.  Finally, the veteran submitted a letter from 
another friend who recalled visiting the veteran in the VA 
hospital "in 1971 or as early as 1972."  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Although the veteran 
has submitted new evidence that was not before the RO at the 
time of the last final decision in the form of lay statements 
from his brother and friends, this new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  The additional evidence does not 
show how the right ankle disability is related to service.  
None of the lay statements specifically mentions the 
veteran's right ankle.  In fact, it suggests that the veteran 
was having right knee and not right ankle problems.  In light 
of the evidence, it is the determination of the Board that 
new and material evidence has not been submitted.  Thus, the 
claim for service connection for right ankle disability is 
not reopened, and the benefit sought on appeal remains 
denied.  




ORDER

Service connection for a right ankle disability remains 
denied because new and material evidence has not been 
received to reopen the claim.  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


